DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
 Response to Amendment
The amendment filed on October 14, 2021 has been entered. Claims 1-11 remain pending in the application. Claims 12-13 are new. Claims 1-13 are examined.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and claim 11 recite “the first projection has a tapered shape that has been drawn by press working, the first projection has a non-penetrating bottom surface or a bottom surface having a central hole that is smaller than an inner edge of the first projection, ….the first projection is positioned in the first penetrating part”. The limitation claims a tapered first projection as described in Fig. 1, 2, 10, 11, and 13. However, the tapered projection in all these figures is penetrating the hole in the different type of material. On the other hand, Fig. 3, 
Claims 2-10, and 12-13 are rejected based on their dependency on claims 1 and 11. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 11 recite “the first projection has a tapered shape that has been drawn by press working, the first projection has a non-penetrating bottom surface or a bottom surface having a central hole that is smaller than an inner edge of the first projection, ….the first projection is positioned in the first penetrating part”. The limitation claims a tapered first projection as described in Fig. 1, 2, 10, 11, and 13. However, the tapered projection in all these figures is penetrating the hole of the different type of material. On the other hand, Fig. 3, and 12 describe a non-penetrating bottom surface however, there is no tapered projection of the first material in these figures. Hence, the limitation that “the first projection has a non-penetrating bottom surface” is indefinite as it is unclear what is meant by a non-penetrating bottom surface.  That is, what is the bottom surface not penetrating? 
Claims 2-10, and 12-13 are rejected based on their dependency on claims 1 and 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected as being unpatentable.
Claims 1,2,4,5,6,8,9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart) and further in view of Rood et al., US 3095951 (hereafter Rood et al.) and Khan, US 20140034215 (hereafter Khan).
Regarding claim 1, Seiwart teaches
“A joint structure comprising:” (Column 1, lines 1-3 teaches “reinforced metal panel assembly” which is a joint structure as known in the art.)
“a first metallic material having a first projection;”(Fig. 1 teaches back metal panel 16 with a projection 24)
“a second metallic material similar in type to the first metallic material and weldable to the first metallic material;” (Fig. 1 teaches face metal panel 10. It is well known in the art that any metal is “weldable” to another metal under the right conditions. The claimed “similar in type” is a relative term and interpreted as Furthermore, first material 1 and third material 3 are similar types of metallic materials, namely, mild steel in the present exemplary embodiment. However, materials 1 and 3 may be different types of metallic materials from each other as long as they are weldable to each other and have sufficient joint strength. First material 1 and third material 3 can be a combination of ferrous metals, such as two types of mild steel; two types of stainless steel; two types of high-tensile steel; mild steel and high-tensile steel; and high-tensile steel and stainless steel. Materials 1 and 3 can also be a combination of nonferrous metals, such as two types of aluminum; two types of aluminum alloys; and aluminum and an aluminum alloy. Meanwhile, second material 2 can be copper, which is difficult to be arc welded; resin; or other materials that are difficult to be welded to first material 1 and third material 3 (e.g., first and third materials 1 and 3 are mild steel, and second material 2 is aluminum, or vice versa).”)
“and a different type of material different in type from the first metallic material and the second metallic material, that is not the first and second metallic material” (Column 1, lines 23-25 and Fig. 1 teaches intermediate core material 14 made of “plywood, balsa, masonite, wall- board, aluminum, or any of the other light metals,” which is different from face and back metal panels that are made of different type of material” is a relative term and interpreted as any material as defined in Paragraph [30] of the current application as “Furthermore, first material 1 and third material 3 are similar types of metallic materials, namely, mild steel in the present exemplary embodiment. However, materials 1 and 3 may be different types of metallic materials from each other as long as they are weldable to each other and have sufficient joint strength. First material 1 and third material 3 can be a combination of ferrous metals, such as two types of mild steel; two types of stainless steel; two types of high-tensile steel; mild steel and high-tensile steel; and high-tensile steel and stainless steel. Materials 1 and 3 can also be a combination of nonferrous metals, such as two types of aluminum; two types of aluminum alloys; and aluminum and an aluminum alloy. Meanwhile, second material 2 can be copper, which is difficult to be arc welded; resin; or other materials that are difficult to be welded to first material 1 and third material 3 (e.g., first and third materials 1 and 3 are mild steel, and second material 2 is aluminum, or vice versa).” )
“the different type of material having a first penetrating part and being sandwiched between the first metallic material and the second metallic material,” (Fig. 1 and 2 teaches holes 20 aka penetrating part in the different core material 
“the different type of material being difficult to weld to the first metallic material and the second metallic material,” (The claimed “difficult to weld” is a relative term and interpreted as welding of one material to another material as defined in Paragraph [30] of the current application “Meanwhile, second material 2 can be copper, which is difficult to be arc welded; resin; or other materials that are difficult to be welded to first material 1 and third material 3 (e.g., first and third materials 1 and 3 are mild steel, and second material 2 is aluminum, or vice versa).”. Column 1, lines 23-25 and column 2, lines 20-25 of Seiwart teaches plywood or aluminum sandwiched between steel panels. It is well known in the art that it is difficult to weld aluminum to steel.)
“wherein the first projection has a tapered shape that has been drawn by press working,” (Fig. 1 teaches projections 24 with a tapered shape. Column 2, lines 26-30 teaches the projections 24 are stamped. The limitation “drawn by press working” is a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same 
 “wherein the first projection is smaller in diameter or width than the first penetrating part” (Fig. 2 and column 2, lines 29-31 teaches “the embossments 24 are formed with a smaller diameter, D1, which is preferably smaller than the diameter of the holes 20 in the core 14”. )
“and is spaced radially or widthwise from a rim of the first penetrating part by a first gap,” (Annotated Fig. 1 and 2 teaches the first projection 26 spaced radially inside hole 20 with a gap between projection 26 and core 14.) 
“the first projection is positioned in the first penetrating part” (Annotated Fig. 1 and 2 teaches the first projection 26 spaced radially inside hole 20 with a gap between projection 26 and core 14.)

    PNG
    media_image1.png
    477
    754
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    342
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    651
    media_image3.png
    Greyscale

Fig. 1 and 2 of Seiwart. Blow up sections of Fig. 2 teaches stepped part, welded regions in 34 and 26, air gap between core 10 and projection 24, and contact 35 between core 10 and first metal 16
“the first metallic material and the second metallic material are melted and joined together inside the first penetrating part by arc welding to compress and fix the different type of material,” (Column 2, lines 38-47 teaches “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to compressively hold the core material between the two metal panels. Advantageously, this compression is both transverse and longitudinal relative to the panel assembly. With this novel melted and joined together…by arc welding” is a product by process claim. Since the patentability of a product does not depend on its method of production, the compressively and securely held (aka fix) core material taught in Seiwart is the same or obvious as the product claimed by this product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.)See MPEP 2113-I.)
“so that the different type of material, the first metallic material, and the second metallic material are fixed together,” (The claimed “fix” is interpreted as “to make firm, stable, or stationary” as in Merriam-Webster dictionary. Column 2, lines 38-43 teaches “the inner panel and the core material are compressively brought into engagement with the outer or face panel to form areas of contact between the outer surfaces of the embossments and the inner face of the outer panel. The embossments, or faces, may now be welded to the outer panel to 
“and wherein the first metallic material and the second metallic material are one of a combination of ferrous metals of two types of mild steel, mild steel and stainless steel, two types of stainless steel, mild steel and high-tensile steel, high-tensile steel and stainless steel; and two types of high-tensile steel; or one of a combination of nonferrous metals of two types of aluminum, aluminum and an aluminum alloy, and two types of aluminum alloys.”(Column 2, lines 22-23 teaches the panels in Fig. 1-3 are made of 24 gauge cold rolled steel.)
Seiwart teaches height H of the embossments 24 is slightly less than the thickness of core material 14 in column 2, lines 36-38. Thus Seiwart anticipates the second gap where the size of the gap is inherently certain percentage of the thickness of the back panel and hence variable, so the size of the gap is established as a result effective variable in the prior art. However, Seiwart does not explicitly teach a range for the size of the gap. 

    PNG
    media_image4.png
    353
    849
    media_image4.png
    Greyscale

Fig. 1 and 2 of Rood et al. teaches a joint structure with a gap between first and second material
Rood et al. teaches a method and structure to join dissimilar materials using a washer.  Rood et al. teaches          
“and is spaced from the second metallic material by a second gap in a thickness direction of the first penetrating part,” (Fig. 2 teaches a gap between second material 13 and first penetrating part 3)
“the second gap having a size of a predetermined percentage within the range of 4% to 75% of a thickness of the first projection of the first metallic material to which an arc in arc welding is applied,” (This claim limitation is interpreted as size of the gap between two similar metallic materials is within 4 to 75% of the thickness of the first material as defined in Paragraph [9] and Fig. 1 and 6 of the current application. Column 3, lines 34-57 and Fig. 2 of Rood et al. an arc in arc welding is applied” is a product by process claim. Since the patentability of a product does not depend on its method of production, the first metallic material with a second gap in modified Seiwart is the same or obvious as the product claimed by this product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.)See MPEP 2113-I.)
“in a state, where the first projection is physically separated from the second metallic material by the second gap,”(Fig. 2 teaches a gap between second material 13 and first penetrating part 3)

    PNG
    media_image5.png
    358
    575
    media_image5.png
    Greyscale

Fig. 5 of Rood et al. teaches 0% gap
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the design range for the second gap as taught by Rood et al. One of ordinary skill in the art would have been motivated to do so in order to prevent contamination in welding joint and to center the metal on the aperture of the different material as taught in Rood et al. in Column 2, lines 4-14.  Although the claimed range of 4% to 75% does not exactly overlap with those in Rood et al, the two values of 0% to 100% disclosed by Rood et al. are merely close and hence, a prima facie case of obviousness exists. MPEP 2144.05-I.
“the first projection has a non-penetrating bottom surface or a bottom surface having a central hole that is smaller than an inner edge of the first projection,” (Seiwart does not teach a bottom surface having a hole.
Rood teaches a bottom surface having a central hole in Fig.1. However, Rood does not teach that the hole is smaller than an inner edge of the projection. 
Khan teaches a welding process and apparatus for joining dissimilar materials which solves the same problem as the instant claim. Khan teaches in Fig. 4 and paragraph [31] “A portion of the upper material and optionally some portion of the bottom material are removed using a tool” wherein Fig. 4 teaches the cavity is smaller than an inner edge of the first projection. Hence Khan teaches a structure where top material has a central cavity with a tapered edge. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the central hole in the first projection as taught in Khan. One of ordinary skill in the art would have been motivated to do so “to provide a process and apparatus that enables formation of joint region of unique geometry” as taught in paragraph [24] in Khan. Since the technique of improving welded joint by creating a cavity in the top material was well known in the art, the claim would have been obvious to yield predictable results. MPEP 2143, C.)

    PNG
    media_image6.png
    273
    592
    media_image6.png
    Greyscale

Part of Figure 4 of Khan teaching cavity in dissimilar material before welding
Regarding claim 2, Seiwart teaches
“The joint structure according to claim 1, wherein the first projection is formed on a surface of the first metallic material as the surface opposing the second metallic material when the first metallic material and the second metallic material sandwich the different type of material via the first penetrating part of the different type of material.” (see annotated Fig. 2)
Regarding claim 4, Seiwart teaches
“The joint structure according to claim 1, wherein part of the different type of material that is around the first penetrating part melts, flows, and is tightly fixed to an outer periphery of the first projection.” (Column 2, lines 38-47 of part of different type material that is around the first penetrating part melts, flows” is a product by process claim.  Since the patentability of a product does not depend on its method of production, the compressively and securely held (aka fix) core material taught in Seiwart is the same or obvious as the product claimed by this product by process claim. See MPEP 2113-I.)
Regarding claim 5, Seiwart teaches
“The joint structure according to claim 1, wherein a weld region to be arc-welded in the thickness direction is smaller in diameter or width than the first projection by a predetermined distance.” (Fig. 2 teaches a weld region shown by x in the blow up annotated figure smaller than the projection diameter D1 by a certain distance. The claimed “predetermined” is interpreted as any distance. The to be arc-welded” is a product by process claim. Since the patentability of a product does not depend on its method of production, the welded region taught in Seiwart is the same or obvious as the welded region claimed by this product by process claim. See MPEP 2113-I.)
Regarding claim 8, Seiwart teaches
“The joint structure according to claim 1, wherein the arc welding is one of following types of welding: arc welding with a consumable electrode; tungsten-inert-gas welding with a non-consumable electrode; and plasma welding with a non-consumable electrode. “(This a product by process claim where different methods of welding are cited and under broadest reasonable interpretation is interpreted as welding. Column 2, lines 50-55 teaches joining the panels by spot welding.  Since the patentability of a product does not depend on its method of production, the joint structure taught in Seiwart is the same or obvious as the product claimed by this product by process claim. See MPEP 2113-I.) 
Regarding claim 9, Seiwart teaches
“The joint structure according to claim 1, wherein the first metallic material and the second metallic material, which sandwich the different type of material, are both in direct contact with the different type of material.”
Regarding claim 6, Seiwart does not teach a second penetrating part in the first projections. Rood et al. teaches  
 “The joint structure according to claim 1, wherein first projection has a second penetrating part so as to have a shape of a flange with the central hole that is smaller than the inner edge of the first projection, the second penetrating part being in a weld region to be arc-welded in the thickness direction.” (The claimed “to be arc-welded” is product by process claim.  Rood et al. teaches in Fig. 1 a central hole 4 corresponding to the second penetrating part in the first projection defined by neck 3 which makes a shape of flange with a central hole. Fig. 3 teaches hole 4 is in the weld region as electrode 21 is placed inside it during welding. However, Rood does not teach that the hole is smaller than an inner edge of the projection. 
Khan teaches a welding process and apparatus for joining dissimilar materials which solves the same problem as the instant claim. Khan teaches in Fig. 4 and paragraph [31] “A portion of the upper material and optionally some portion of the bottom material are removed using a tool” wherein Fig. 4 teaches the cavity is smaller than an inner edge of the first projection. Hence Khan teaches a structure where top material has a central cavity with a tapered edge. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the central hole in the first projection as taught in Rood and make the hole smaller than edge of projection as taught in Khan. One of ordinary skill in the art would have been motivated to do so “to provide a process and apparatus that enables formation of joint region of unique geometry” as taught in paragraph [24] in Khan. Since the technique of improving welded joint by creating a cavity in the top material was well known in the art, the claim would have been obvious to yield predictable results. MPEP 2143, C.)

    PNG
    media_image7.png
    355
    807
    media_image7.png
    Greyscale

Fig. 3 and 4 of Rood et al. teaches hole 4 in welding region
Regarding claim 10,
“The joint structure according to claim 1, wherein the second gap is an air gap.” (The claimed “air gap” is a product by process claim since this gap transforms to a welded joint in the final claimed structure. Fig. 2 of Rood et al. teaches a gap between the neck 3 of washer and metal 13. It is inherent that air is present in this gap before welding since air is present everywhere on earth surface unless intentionally removed or replaced.)
Regarding claim 11, Seiwart teaches
“A joint structure comprising:” (Column 1, lines 1-3 teaches “reinforced metal panel assembly” which is a joint structure as known in the art.)
“a first metallic material having a first projection and a stepped portion;” (Fig. 2 and column 2, lines 55-62 teaches “The peripheries are joined by overlapping the edges of the outer panel over the edges of the inner panel outside of the area occupied by the core 27 and the overlapped edges may be permanently connected such as by spot welding. Ideally, further compressive interference is provided at 35 around the periphery of the core 14.”)
“a second metallic material similar in type to the first metallic material and weldable to the first metallic material; and a different type of material different in type from the first metallic material and the second metallic material, the different type of material having a first penetrating part and being sandwiched between the first metallic material and the second metallic material, the different type of material being difficult to weld to the first metallic material and the second metallic material, wherein the first projection has a tapered shape that has been drawn by press working, the first projection has a non-penetrating bottom surface or a bottom surface having a central hole that is smaller than an inner edge of the first projection, the first projection is smaller in diameter or width than the first penetrating part and is spaced radially or widthwise from a rim of the first penetrating part by a first gap, the first projection is positioned in the first penetrating part and is spaced from the second metallic material by a second gap in a thickness direction of the first penetrating part, the second gap having a size of a predetermined percentage of a thickness of the first projection of the first metallic material to which an arc in arc welding is applied, in a state, where the first projection is physically separated from the second metallic material by the second gap, the first metallic material and the second metallic material are melted and joined together inside the first penetrating part by arc welding to compress and fix the different type of material, so that the different type of material, the first metallic material, and the second metallic material are fixed together,” (similar scope to claim 1 and therefore rejected under the same argument)
 “the different type of material is brought into contact with the stepped portion outside the first penetrating part,” (The claimed “contact” is interpreted as union or junction of surfaces in Merriam-Webster dictionary. Fig. 2 and column 2, lines 55-62 teaches “The peripheries are joined by overlapping the edges of the outer panel over the edges of the inner panel outside of the area occupied by the core 27 and the overlapped edges may be permanently connected such as by spot welding. Ideally, further compressive interference is provided at 35 around the periphery of the core 14.”)

    PNG
    media_image8.png
    255
    651
    media_image8.png
    Greyscale

Fig. 2 of Seiwart teaches step portion
“and the first metallic material having the first projection is joined with the second metallic material at a first weld inside the first penetrating part
“and the first metallic material is further joined directly to the second metallic material at a second weld outside of the different type of material,” (Fig. 2 and column 2, lines 55-62 teaches “The peripheries are joined by overlapping the edges of the outer panel over the edges of the inner panel outside of the area occupied by the core 27 and the overlapped edges may be permanently connected such as by spot welding. Ideally, further compressive interference is provided at 35 around the periphery of the core 14.”
and wherein the first metallic material and the second metallic material are one of a combination of ferrous metals of two types of mild steel, mild steel and stainless steel, two types of stainless steel, mild steel and high-tensile steel, high-tensile steel and stainless steel, and two types of high-tensile steel, or one of a combination of nonferrous metals of two types of aluminum, aluminum and an aluminum alloy, and two types of aluminum alloys. (similar scope to claim 1 and therefore rejected under the same argument)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the design range for the second gap as taught by Rood et al. One of ordinary skill in the art would have been motivated to do so in .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart) and Rood et al., US 3095951 (hereafter Rood et al.), and Khan as applied to claim 2 above, and further in view of Fuchs et al., US 20090278371 (hereafter Fuchs et al.).
Modified Seiwart does not teach a second projection on the second metal panel. Fuchs et al. teaches a joint for vehicle with three members. Fuchs et al. teaches
“The joint structure according to claim 2, wherein the second metallic material has a second projection on a surface opposing the first metallic material when the first metallic material and the second metallic material sandwich the different type of material via the first penetrating part of the different type of material.” (Fuchs et al. teaches in Paragraph [8, 18] and Figure 1  buttons aka projections 18 may be provided in the member 14 in addition to, or instead thereof, the member 12).

    PNG
    media_image9.png
    390
    633
    media_image9.png
    Greyscale

Fig. 1 of Fuchs et al. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to add a second projection in the face panel as taught by Fuchs et al. One of ordinary skill in the art would have been motivated to do so because “the buttons each extend into the aperture and are attached together” as taught in paragraph [8] of Fuchs et al. Moreover, since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart) and Rood et al., US 3095951 (hereafter Rood et al.) and Khan as applied to claim 1 above, and further in view of  Kagitani JP2012254481A (hereafter Kagitani).
Modified Seiwart does not teach discharge opening in first and second metals outside the first penetrating hole.
Kagitani teaches a laser welding method to join a plurality of metal plates. Kagitani teaches
“The joint structure according to claim 1, wherein at  least one of the first metallic material and the second metallic material sandwiching the different type of material in between has a discharge opening penetrating in the thickness direction”( Abstract, Claim 1, Figure 4-7 Kagitani teaches gas exhaust hole 55 to prevent generation of porosity when a plurality of plate materials are overlapped and laser welded)

    PNG
    media_image10.png
    290
    418
    media_image10.png
    Greyscale

Fig. 5 of Kagitani teaches discharge holes 55 outside welding region
“the discharge opening being located at a position corresponding to an outside of the first penetrating part of the different type of material” (Figure 4-7 of Kagitani teaches that the gas exhaust holes 55 are outside of the regions welded by laser beam)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate exhaust holes as taught by Kagitani. One of ordinary skill in the art would have been motivated to do so in order to prevent generation of porosity when a plurality of plate materials are welded as taught by Kagitani. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart) and Rood et al., US 3095951 (hereafter Rood et al.) and Khan as applied to claim 1 above, and further in view of  Tanaka, JP 2014113616 (hereafter Tanaka).
 “The joint structure according to claim 1, wherein the first projection has the non-penetrating bottom surface and the second gap is formed between the non- penetrating bottom surface of the first projection and the second metallic material.” (The primary combination in claim 1 does not teach a non-penetrating bottom surface. 
Tanaka teaches a welding method to join dissimilar metals. Fig. 4 teaches a gap “S” between steel and a tapered projection part of Aluminum wherein the projection has non-penetrating bottom surface. Hence the technique of engineering a gap between the non-penetrating projection and second material was well known in the art.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the joint structure taught by Seiwart to incorporate the technique of second gap between materials as taught in Tanaka. One of ordinary skill in the art would have been motivated to do so in order to increase the bonding strength of the weld joint as taught in page 

    PNG
    media_image11.png
    417
    610
    media_image11.png
    Greyscale

Fig. 4a of Tanaka teaches gap between materials before welding
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiwart, US 3256669 (hereafter Seiwart) and Rood et al., US 3095951 (hereafter Rood et al.) and Khan as applied to claim 11 above, and further in view of  Tanaka, JP 2014113616 (hereafter Tanaka).
 “The joint structure according to claim 11, wherein the first projection has the non-penetrating bottom surface and the second gap is formed between the non-penetrating bottom surface of the first projection and the second metallic material.” (Similar scope to claim 12 and therefore rejected under the same argument.)

Response to Arguments
Applicant’s arguments filed on October 14, 2021 with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection based on the amendment of claims. 
The applicant amended claim 1 and 11 to recite that “wherein the first projection has a tapered shape that has been drawn by press working, the first projection has a non-penetrating bottom surface or a bottom surface having a central hole that is smaller than an inner edge of the first projection” and “the first metallic material and the second metallic material are one of a combination of ferrous metals of two types of mild steel, mild steel and stainless steel, two types of stainless steel, mild steel and high-tensile steel, high-tensile steel and stainless steel; and two types of high-tensile steel; or one of a combination of nonferrous metals of two types of aluminum, aluminum and an aluminum alloy, and two types of aluminum alloys”. The applicant argued that this makes the joint structure distinguishable from Seiwart in view of Rood. However, a new ground of rejection is made in view of Seiwart, Rood, and Khan as discussed above.
The applicant argues on page 6-8 that Seiwart does not teach arc welding. Even though arc welding and spot welding are different ways to weld a joint, the claims are drawn to a joint structure. Hence the limitation of arc welding is a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.
The applicant argues on page 8-9 that Rood does not teach melting of washer
In response to applicant's arguments against the references individually on pages 6-11, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Seiwart teaches a joint structure of dissimilar materials by welding wherein one of the materials has a tapered projection which is welded to the other similar materials through a hole of the dissimilar material. This results in a compressive hold of the dissimilar material sandwiched between two similar materials. Seiwart does not explicitly teach a range of gap between two similar materials. Rood teaches varying the gap as a result effective variable to obtain contamination free weld joint. 
In response to applicant's argument that Rood teaches varying gap to avoid contamination on page 9, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The argument on page 11-13 against double patenting is moot because the new ground of rejection based on the amendment of claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No.  16/088599 (hereafter ‘599). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claims 10-19 of ‘599.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761             

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761